Case 5:19-cv-01546-JGB-SHK Document 161 Filed 06/19/20 Page 1 of 2 Page ID #:3066



     1 JOSEPH H. HUNT
       Assistant Attorney General
     2 U.S. Department of Justice
       Civil Division
     3 WILLIAM C. PEACHEY
       Director
     4 Office of Immigration Litigation
       District Court Section
     5 JEFFREY S. ROBINS
       Deputy Director
     6 HANS H. CHEN (NY 4278123)
       LINDSAY M. VICK (MA 685569)
     7 ANNA L. DICHTER (NJ 304442019)
       Trial Attorneys
     8 450 5th Street, N.W., Rm 5223
       Washington, D.C. 20530
     9 Telephone: (202) 532-4023
       Facsimile: (202) 305-7000
    10 lindsay.vick@usdoj.gov
       anna.l.dichter@usdoj.gov
    11
       Attorneys for Defendants-Respondents
    12
    13                      UNITED STATES DISTRICT COURT

    14                   CENTRAL DISTRICT OF CALIFORNIA
    15
         FAOUR ABDALLAH FRAIHAT,         ) Case No. 5:19-CV-01546 JGB (SHKx)
    16   et al.,                         )
                                         ) NOTICE OF APPEAL
    17
           Plaintiffs,                   )
    18                                   ) Hon. Jesus G. Bernal
                       v.                )
    19
                                         )
    20   U.S. IMMIGRATION AND            )
         CUSTOMS ENFORCEMENT, et al., )
    21
                                         )
    22    Defendants,                    )
         _______________________________ )
    23
    24
    25
    26
    27
    28
                                             1
Case 5:19-cv-01546-JGB-SHK Document 161 Filed 06/19/20 Page 2 of 2 Page ID #:3067




     1        Defendants U.S. Immigration and Customs Enforcement, et al.
     2 (“Defendants”), by and through undersigned counsel, hereby appeal the Court’s
     3 Order dated April 20, 2020, ECF No. 132, ordering a preliminary injunction
     4 against Defendants in the above-captioned case and the Order dated April 20,
     5 2020, ECF No. 133, provisionally certifying a class in the above-captioned case to
     6 the United States Court of Appeals for the Ninth Circuit.
     7
         DATED: June 19, 2020                 Respectfully Submitted,
     8
                                              JOSEPH H. HUNT
     9                                        Assistant Attorney General
    10                                        WILLIAM C. PEACHEY
                                              Director
    11                                        JEFFREY S. ROBINS
                                              Deputy Director
    12                                        HANS H. CHEN
                                              Trial Attorney
    13                                        ANNA L. DICHTER
                                              Trial Attorney
    14
                                              /s/ Lindsay M. Vick
    15                                        LINDSAY M. VICK
                                              Trial Attorney
    16                                        United States Department of Justice
                                              Civil Division
    17                                        Office of Immigration Litigation
                                              Washington, D.C. 20044
    18                                        Tel.: (202) 532-4023
    19                                        Fax: (202) 305-7000
                                              Email: Lindsay.Vick@usdoj.gov
    20
                                              Counsel for Defendants
    21
    22
    23
    24
    25
    26
    27
    28


                                                2
